Court of Criminal Appeals                                       RFPFIVFr A
P.O. Box 12308. Capitol Station                           COURT OF CRIMINAL APPEALS
Austin, TX 78 711
                                                              ....-,. z 0 2015
                                       January 3, 2015

      RE:   Anthony Green v.      State of Texas
            PDR No. 17q4-13
            Appellate Cause No.        14-12-00601-CR
            Trial Cause No. 49,        480-b

Dear CjLerk:

      I filed a petition for discretionary review in cause no.      PD-1704-
13. On June 11,      2014, this Court issued its answer denying the PDR,
but showed that the Honorable Judge Cochran would have granted the
petition.
      I am requesting a copy of the Honorable Judge Cochran's written
opinion in my PDR review.
      Thank you and know that your time is greatly appreciated.



Sincerely,




Anthony Gre^n
TDCJ# 1780136
H.H.    Coffield   Unit
Tennessee Colony,         TX   75884




cc:    filed